DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the previously set forth drawing objections have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth drawing objections have been withdrawn.  Examiner notes, however, that the drawings appear to be color drawings without an accompanying petition for color drawings.  Please see below.  
Applicant's arguments filed with respect to the indefiniteness of claim 2 and its dependents have been fully considered but they are not persuasive.  Applicant has corrected some of the clarity through the amendment, but has not addressed the issue with the term “second” with respect to terms that have not been introduced prior.  For example introducing a second cap when no prior cap has been introduced, introducing a second cavity and a second hole, second chamber, etc. creates a clarity issue that has not been resolved.  Accordingly, the rejection of claim 2 and its dependents is repeated below modified as necessitated by the amendment.
Applicant’s arguments with respect to the separate rejections of claims 12 and 13 have been fully considered and are persuasive in view of the Amendment.  Accordingly, the separate rejections of claims 12 and 13 have been withdrawn. 
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive.  Applicant has amended the claims to recite new combinations of limitations, which are addressed in the new grounds of rejection, necessitated by Amendment, below.
Drawings
The drawings were received on 28 June 2021.  These drawings are objected to in that the replacement sheet and original drawings appear to be in color rather than black and white line drawings.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 9, 11-13, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 2 refers to “a second semi-spherical cavity in the upper chamber”, and “a second hole at the top surface of the upper chamber to fill a second hollow chamber […]”.  It remains unclear from the presentation whether more than one cavity, hole, and hollow chamber are required in the upper chamber of the device.  To expedite prosecution, Examiner has interpreted the upper chamber as only requiring one of the above items.  Claims 9, 11, and 17-19 repeat the error regarding the use of the term “second”, and claims 5-6, 9, 11-13, and 17-19 are rejected insofar as they are dependent on claim 2, and therefore include the same error(s).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 

Claims 1, 2, 7, 8, and 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. (US 2004/0206250: previously cited) in view of Culley et al. (US 2014/0167321: previously cited).
Regarding claim 1, Kondou et al. discloses a device, comprising: a lower chamber of an ice shaping device (see at least annotated Figure 7, below), a plurality of guideposts on the lower chamber (see at least annotated Figure 7, below), a semi-spherical cavity in the lower chamber (see at least annotated Figure 7, below), and a hole to fill a hollow chamber of the lower chamber with hot water (see at least annotated Figure 7, below; paragraphs [0052]; [0053]).
Kondou et al. does not disclose wherein the hollow chamber surrounds the semi-spherical cavity, though it appears that Kondou et al. implies this relationship (see at least paragraph [0054]).  
Culley et al. teaches another device comprising a hollow chamber to be filled with hot water, wherein the hollow chamber surrounds the semi-spherical cavity (see at least paragraph [0016]: the manifold may also be a single manifold jacket 56 which is disposed adjacent to and generally follows the contours of the concave depression).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. with wherein the hollow chamber surrounds the semi-spherical cavity, as taught by Culley et al., to improve the device of Kondou et al. by allowing for efficient restoration of the chilled mold(s) to normal temperature (see at least Kondou et al. paragraph [0054]).  

    PNG
    media_image1.png
    738
    543
    media_image1.png
    Greyscale

Regarding claim 2, Kondou et al. further discloses further comprising: an upper chamber of the ice shaping device (see at least annotated Figure 7, below), a plurality of circular openings in the upper chamber that align with and fit on the plurality of guideposts of the lower chamber (see at least annotated Figure 7, below), a second semi-spherical cavity in the upper chamber (see at least annotated Figure 7, below), and a second hole at a top surface of the upper chamber to fill a second hollow chamber of the upper chamber with hot water (see at least annotated Figure 7, below; paragraphs [0052]; [0053]).

    PNG
    media_image2.png
    740
    588
    media_image2.png
    Greyscale

Regarding claims 7 and 8, Kondou et al. does not disclose, in the same embodiment or generically, further comprising a push-up rod that releases shaped ice from the semi-spherical cavity; further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the semi- spherical cavity.
However, Kondou et al. teaches, in another embodiment further comprising a push-up rod that releases shaped ice from the semi-spherical cavity (see at least paragraph [0055]; Figure 8, push-up rod #20); further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the semi- spherical cavity (see at least paragraph [0055]; Figure 8, lever #21)).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a push-up rod that releases shaped ice from the semi-spherical cavity; further comprising a lever connected to the push-up rod that when lowered causes the push-up rod to release the shaped ice from the semi- spherical cavity, as taught by the other 
Regarding claim 12, Kondou et al. further discloses wherein the upper chamber is configured to be lowered and raised along the plurality of guideposts (see at least paragraphs [0060]; [0061]).
Regarding claim 13, Kondou et al. further discloses wherein the upper chamber comprises metal, and wherein heat of the hot water transfers to the metal (see at least paragraphs [0071]; [0072] (compare with paragraphs [0069]; [0070])); paragraph [0009]: the upper and lower chambers are made of metal).
Regarding claim 14, Kondou et al. further discloses further comprising a drain hole at a bottom of the semi-spherical cavity that allows melted ice water to drain (see at least paragraph [0058]). 
Regarding claim 15, Kondou et al. as modified by Culley et al. further discloses wherein the hot water in the hollow chamber surrounds the semi-spherical cavity (see at least Culley et al. paragraph [0016]; Kondou et al. paragraph [0054]).  
Regarding claim 16, Kondou et al. further discloses wherein the guideposts are on a top surface of the lower chamber (see at least Annotated Figure 7, above).  
Kondou et al. does not disclose wherein the hole is in the top surface.   
Culley et al., however, teaches hole(s) in the top surface of a mold (see at least paragraph [0016]; Figure 3, inlet #62/outlet #64). 
It would have been obiovus to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. with wherein the hole is in the top surface, as taught by Culley et al., to improve the device of Kondou et al. by allowing for the use of gravity to aid in the filling of the hollow chamber and since it has been held that In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice) producing only the predicable result of allowing for gravity feed.  
Regarding claims 17 and 18, Kondou et al. does not disclose wherein the second hollow chamber surrounds the second semi-spherical cavity, wherein the hot water in the second hollow chamber surrounds the second semi-spherical cavity, though it appears that Kondou et al. implies this relationship (see at least paragraph [0054]).  
Culley et al. teaches another device comprising a hollow chamber to be filled with hot water, wherein the hollow chamber surrounds the semi-spherical cavity (see at least paragraph [0016]: the manifold may also be a single manifold jacket 56 which is disposed adjacent to and generally follows the contours of the concave depression).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. with wherein the second hollow chamber surrounds the second semi-spherical cavity, wherein the hot water in the second hollow chamber surrounds the second semi-spherical cavity, as taught by Culley et al., to improve the device of Kondou et al. by allowing for efficient restoration of the chilled mold(s) to normal temperature (see at least Kondou et al. paragraph [0054]).  



Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. as applied to claim 2 above, and further in view of Coomer (US 8,882,489: previously cited).
Regarding claims 5 and 6, Kondou et al. in view of Culley et al. does not disclose further comprising a drip tray that collects excess water generated when shaping ice; wherein the drip tray further comprises support structures to secure the lower chamber.
Coomer teaches another device having upper and lower chambers for shaping ice (see at least Abstract), further comprising a drip tray that collects excess water generated when shaping ice (see at least drip tray #28; column 3, lines 4-15); wherein the drip tray further comprises support structures to secure the lower chamber (see at least threaded fasteners #30; column 3, lines 4-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a drip tray that collects excess water generated when shaping ice; wherein the drip tray further comprises support structures to secure the lower chamber, as taught by Coomer, to improve the device of Kondou et al. in view of Culley et al. by providing a vessel to conveniently catch the water generated by shaping the ice (see at least Coomer column 3, lines 4-15).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. as applied to claim 2 above, and further in view of Binley (US 4,746,523).
Regarding claim 9, Kondou et al. in view of Culley et al. is silent regarding further comprising a raised portion surrounding the semi-spherical cavity, and an indented portion surrounding the second semi-spherical cavity.
Binley teaches another ice shaping device further comprising a raised portion surrounding the semi-spherical cavity (see at least raised portion(s) #12 surrounding lower semi-spherical portion #8), and an indented portion surrounding the second semi-spherical cavity (see at least indented portion(s) #13 surrounding upper semi-spherical portion #8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a raised portion surrounding the semi-spherical cavity, and an indented portion surrounding the second semi-spherical cavity, as taught by Binley, to improve the device of Kondou et al. in view of Culley et al. by providing registration between the upper and lower halves of the mold (see at least Binley column 2, lines 63-65).  

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al.  as applied to claims 1, or 2, above, and further in view of Belshaw et al. (US 2,030,735: previously cited), or, in the alternative, La Casse (US 2,127,262: previously cited).
Regarding claims 10 and 11, Kondou et al. in view of Culley et al. does not disclose further comprising a cap to cover the hole; nor further comprising a second cap to cover the second hole.
However, use of a cap to cover a filling opening for heating water for an ice shaping device was old and well-known in the art, as evidenced by Belshaw et al. (see at least page 1, column 1, lines 29-36), and/or La Casse (see at least page 1, column 2, lines 37-46).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. with further comprising a cap to cover the hole; and further comprising a second cap to cover the second hole; that is: using the known technique of a cap to cover a filling opening for heating water for an ice shaping device, taught by Belshaw et al. or La Casse, would have been obvious to one having ordinary skill in the art to provide the device of Kondou et al. in view of KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007): such would provide the predictable benefit of allowing the device to be operated apart from a continuous water supply.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondou et al. in view of Culley et al. and Binley as applied to claim 9 above, and further in view of Wall (US 3,365,764).
Regarding claim 19, Koundou et al. in view of Culley et al. and Binley does not disclose wherein the raised portion comprises a raised ring around a perimeter of the semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the second semi-spherical cavity.
Wall, however, teaches providing the raised portion of a shaping device as a raised ring about a perimeter of the cavity and the indented portion as an indented ring about the perimeter of the second cavity (see at least column 3, lines 19-30; column 4, lines 53-65).
It would, therefore, have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Kondou et al. in view of Culley et al. and Binley with wherein the raised portion comprises a raised ring around a perimeter of the semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the second semi-spherical cavity: that is using the known technique of providing the raised portion of a shaping device as a raised ring about a perimeter of the cavity and the indented portion as an indented ring about the perimeter of the second cavity would have been obvious to one having ordinary skill in the art to provide the device of Kondou et al. in view of Culley et al. and Binley with wherein the raised portion comprises a raised ring around a perimeter of the semi-spherical cavity, and wherein the indented portion comprises an indented ring around a perimeter of the second semi-spherical cavity would have been obvious to one KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)): such provision would provide the benefit of obviating the necessity of trimming surplus material while preventing cracks and accumulation of surplus material (see at least Wall column 3, lines 11-18).   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749.  The examiner can normally be reached on M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAVIA SULLENS/Primary Examiner, Art Unit 3763